Exhibit 99.2 CERTIFICATION RE: BOARD RESOLUTION OF RVPLUS, INC. On JUNE 15, 2012 the board of directors adopted a valid resolution authorizing issuance of the following shares to the parties listed below for professional services to Company by non-cash service agreement(s) entered on June 15, 2012. Name & address Tax ID No. No. of shares Cost basis APAC MEDIA GROUP LTD. NON-US $ [Cook Islands] TLC CAPITAL PARTNERS NON-US $ [St. Kitts/Nevis] CENTRE FOR CLIMATE CHANGE LTD [Dominica] NON-US $ La Societe Fiduciaire d'Economies de Phillipe de David [Seychelles] NON-US $ GREEN CLIMATE HOLDINGS LIMITED [Belize] NON-US $ These shares are to issued with legend (or) These shares are to be issued without legend based on (explain basis ) Accordingly, please issue certificates representing the above shares and deliver them to 848 N. RAINBOW BLVD #3419 LAS VEGAS, NV 89107 ATTN: CENTRE FOR CLIMATE CHANGE via: USPS, CERTIFIED (if via Fedex, please specify whether the delivery address is a residence and if you want the cert(s) shipped so as to require a signature on delivery): Please circle: Residence: yesor xno Signature: xyes orno Signed on this 19 day of DECEMBER 2012 by: Signature: /s/ Cary Lee Peterson Cary Lee Peterson Attest: Specify Title: (Secretary, Treasurer, or other) Signature: Print Name: Specify Title: /s/ Cary Lee Peterson Cary Lee Peterson (President, Vice President, or other officer) Print Name: Certification should be signed by two separate officers.
